 

UNITED sTATES DISTRICT Co T ~ ~ *-I
soUTHERN I)ISTRICT oF CALIFO IA JAN @ 4 2019

.__.MM __i

UNITED sTATEs oF AMERICA, . Cl-s-:ir~, z;§:~$;;';g:i‘.§; §EE.§‘§W
CHS€ NO- 17CRQYYZSII;S N\w\€v "2%:-_€’:;=;:¥;

  
  

 

 

Plaintiff,

Vs.
JUDGMENT OF DISMISSAL

MIGUEL ANGEL sAvELLANo (1),

 

Defendant.

 

 

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

an indictment has been filed in another case against the defendant and the Court has
granted the motion of the Government for dismissal of this case, Without prejudice; or

13 the Court has dismissed the case for unnecessary delay; or

the Court has granted the motion of the Government for dismissal, Without prejudice; or
|:| the Court has granted the motion of the defendant for a judgment of acquittal; or

E a jury has been Waived, and the Court has found the defendant not guilty; or

|I] the jury has returned its verdict, finding the defendant not guilty;

|:i of the offense(s) as charged in the Indictment/Infonnation:

 

 

 

Dated; 12/7/2018 lg>Q/MJ C;D)%l:¢%%%

on. Janis L. Sammartino
United States District Judge

 

